Stephens, J.
1. In a suit upon unpaid purchase-money notes representing an unpaid balance of the purchase-money agreed to be paid for land described in a bond for title as land lots Nos. 42 and 49 in a certain county, containing 405 acres, more or less, the purchaser may set off against the entire purchase price the proportionate value of that portion of the described land lots to which title has been previously vested in an adjoining landowner by virtue of an established dividing line between the two tracts. This is true although the purchaser may have known at the time that the obligor was not the owner of.all the land in the land lots, where there was no mistake in the description., Foute v. Elder, 109 Ga. 713 (35 S. E. 118); Miller v. Desverges, 75 Ga. 407; Smith v. Eason, 46 Ga. 316.
2. The issue was as to whether the land which the defendant failed to obtain fell within the described survey, and was not as to the establisli*136ment of a dividing line between contiguous landowners. Godwin v. Maxwell, 106 Ga. 194 (32 S. E. 114).
Decided February 26, 1926.
C. C. Crochett, W. M. Clements, J. H. Milner, for plaintiffs.
George B. Davis, for defendant.
3. The charge of the court, fairly to the plaintiff, submitted to the jury all the issues presented.
4. No error of law appears. The evidence authorized the verdict found for the defendant.

Judgment affirmed.


JenMns, P. J., and Bell, J., concur.